Citation Nr: 1531414	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  14-42 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a low back disorder with radiculopathy, and if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from June 1953 to April 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Although the RO has previously reopened the Veteran's claim, the Board is required to consider the issue of finality before it can consider the claim on its merits, and as such, the issue has been characterized as shown on the title page.  See 38 U.S.C.A. §§ 5108, 7104(b); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service connection claim for a low back disorder with radiculopathy was initially denied by an unappealed February 2003 rating decision.  In a letter dated in February 2003, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  Evidence received since the February 2003 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disorder with radiculopathy.

3.  The Veteran's arthritis of the lumbar spine had its onset in service.  

4.  Resolving all reasonable doubt in the Veteran's favor, left lower extremity radiculopathy is related to his arthritis of the lumbar spine.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder with radiculopathy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

3.  The criteria for service connection for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Claim

Prior Decision

The claim of service connection for a low back disorder with radiculopathy was denied in a February 2003 rating decision.  The claim was denied on the basis that there was no evidence of a nexus to service.

No correspondence was received from the Veteran and no additional evidence was received within one year of the February 2003 rating decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the claim became final as to all evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2014).  

New Evidence

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108 (West 2014).  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In support of his February 2010 claim the Veteran submitted a March 2011 private medical opinion from Dr. Lefler linking the Veteran's low back disorder with radiculopathy to his military service trauma.  Because this medical opinion relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder with radiculopathy, specifically an indication of a nexus to service, the claim is reopened.  Accordingly, the Veteran's claim of service connection for a low back disorder with radiculopathy is reopened.  38 C.F.R. § 3.156(a); Shade.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection on a direct basis generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Further, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309, such as arthritis.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The evidence of record reflects a diagnosis of arthritis of the lumbar spine with left leg radiculopathy.  Left leg radiculopathy is a manifestation of the Veteran's arthritis of the lumbar spine.  

The Veteran contends that he fell over the side of a mountain in Korea in January 1954 injuring his back and has had problems ever since service.  He also contends that his left leg condition is secondary to his low back condition.  In this case, arthritis is an enumerated chronic disease under 38 C.F.R. § 3.309.  The Board finds the Veteran's statements to be competent and credible.  Moreover, a fellow service member's April 2010 statement corroborates the occurrence of his claimed in-service event.  Indeed, the fellow service member reports that he remembers that the Veteran lost his footing and fell down the mountain injuring himself in January 1954.  Overall, the Board finds that the fellow service member is competent to recount his contemporaneous personal observations and finds his statements credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board assigns probative value to these statements.  Thus, the Board finds that the claimed in-service injury occurred.  

Finally, there is medical evidence linking the Veteran's low back disorder with left leg radiculopathy to his in-service injury.  Specifically, in March 2011, a private physician linked the Veteran's diagnosed low back disorder with radiculopathy to the military service trauma.  In conclusion, the Board finds that the record is in relative equipoise as to whether the Veteran's arthritis of the lumbar spine and left lower extremity radiculopathy are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  


ORDER

New and material evidence to reopen a claim of service connection for a low back disorder with radiculopathy has been presented; to this extent, the appeal is granted.  

Service connection for arthritis of the lumbar spine is granted.  

Service connection for left lower extremity radiculopathy is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


